DARG-AN, J.
The section of the act supposed to be violated, is as follows: “No engineer shall be employed by any captain, or owner of any steamboat, navigating the waters of this state, who shall not first have undergone an examination before said board, and obtained a certificate, signed by the president and secretary of said board, of his competency and skill, in the capacity of engineer: aud if any person shall violate the provisions of this act, he shall forfeit and pay the sum of $50, for every voyage that shall be performed without such certificate first being obtained,” &c. Digest, 137, $ 10.
The object of this act, was to afford to the public the benefit, or protection, of having a competent engineer to manage the engines of steamboats, whilst the boat is running, or •making a voyage; for no penalty is incurred without making, or commencing a voyage. If the boat is lying up in port, and has no engineer on board, no forfeiture is incurred. The term used in the statute, that “no engineer shall be employed,” &c. can only relate to actual employment at the engine, and can have no reference to the contract, or agreement to employ; and whoever is in command of the boat as captain, incurs the penalty when the law is violated. 10 Ala. Rep. 52. The law was violated in making the voyage without an engineer who had obtained the proper certificate. The plaintiff in error was the captain — -he therefore incurred the penalty.
The judgment is affirmed.